Citation Nr: 1608202	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

2.  Entitlement to an initial compensable rating for a left knee meniscal tear.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for left knee degenerative joint disease under Diagnostic Code 5257-5010.  

In July 2008, the RO assigned a separate noncompensable rating for meniscus tear under Diagnostic Code 5260.

In July 2010, the RO evaluated the degenerative joint disease under Diagnostic Code 5260, which was previously rated under Diagnostic Code 5257-5010.

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In December 2015, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter and informing him that if he did not respond within 60 days, the Board would assume he did not want another hearing.  To date, the Veteran has not responded to the Board's letter.  As such, the Board will assume that the Veteran does not want another hearing and proceed accordingly.

In October 2012, the Board remanded the case for further development.

In February 2013, the Appeals Management Center assigned a separate 10 percent rating for instability under Diagnostic Code 5257.

In November 2014, the Board denied the Veteran's claim for entitlement to disability rating in excess of 10 percent for left knee limitation of motion.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in November 2015, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

As Veteran has not indicated that he is satisfied with the separate ratings assigned for left knee degenerative joint disease, meniscal tear, and instability, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record suggests that the Veteran's left knee disabilities may have worsened since his last VA examination in February 2014.  Specifically, the February 2014 VA examination report shows that left knee flexion was limited to 115 degrees with objective evidence of pain at 115 degrees; however, a July 29, 2014, treatment note by Dr. Nevins shows that left knee flexion was limited to 115 degrees with objective evidence of pain at 5 degrees.  Dr. Nevins noted severe crepitus, large palpable effusion, and explained that despite VA's assessment that the Veteran's knee disability has been improving, he has severe end-stage arthritis and requires knee replacement surgery.  The note also shows that the Veteran would contact Dr. Nevins if he elected to undergo left knee replacement.  As the evidence suggests a material change in the disabilities, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Upon remand, the AOJ must secure any outstanding VA or private treatment records pertaining to the left knee.  Of note, Dr. Nevins's treatment records are current through July 29, 2014, and VA treatment records are current through January 2015.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1) (2015).

Additionally, the Veteran is in receipt of disability income from the Social Security Administration (SSA).  As records pertaining to these benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from January 2015.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization and consent to release information to VA, for any private treatment provider who has treated the Veteran's left knee disabilities, particularly any records from Dr. Nevins dated after July 29, 2014.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the left knee disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected left knee disabilities.  The examiner is to review the entire claims file, to include any electronic files.  The examiner is to address Dr. Nevins's July 29, 2014, treatment note that shows left knee flexion limited to 115 degrees with objective evidence of pain at 5 degrees.  The examination report must include a complete rationale for all opinions expressed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

